Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-20 of U.S. Application 16/566,366 filed on September 10, 2019 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/10/2019 and 02/18/2020 has been considered by the examiner.

Priority
	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-

Claims 1-3 and 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards et al (USPGPub 20160238658) in view of Sloan et al (US Pat No. 5383194). 

    PNG
    media_image1.png
    501
    727
    media_image1.png
    Greyscale

Prior Art: Edwards

	
Regarding claim 1, Edwards discloses a circuit (10) for controlling an input current (34), the circuit comprising: a first input port (from 34 to 36) configured to receive the input current (from 34); a first current detector (36) configured to detect an input current value of the input current and generate a control signal (to controller) indicative of the input current value (par 31 lines 1-5 discloses generating signal of the value); a first output port (to element 26) configured to output an output current to a load (14); a second output port (12) configured to receive the output current from the load (par 18 discloses delivering power to a load); and a control circuit 
However, Sloan discloses to provide (using 11) a low-impedance path in parallel with the load (claim 6 discloses low impedance based on a parallel combination). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have combined Edwards in view of Sloan in order to determine current based on the threshold.

Regarding claim 2, Edwards discloses a first series resistor connecting the first input port to the current detector; and a second series resistor connected to the second output port (par 48 discloses having a resistor being a part of the circuitry), wherein the switch connects to a node between the first resistor and the second resistor (using 17).

Regarding claim 3, Edwards discloses a second current detector for measuring a current at second input port of the circuit, the control circuit electrically coupled with the second current detector and configured to generate the control signal based on the measured current value of the second current detector (par 34 discloses indicative state of the load switch).

Regarding claim 7, Edwards discloses a method of controlling an input current (using 10), the method comprising: detecting, by a first current detector (36), an input current value of the input current (from 34) at a first input port (from 34 to 36) of a circuit (10); generating, by the first current detector, a control signal (current) indicative of the input current value (par 31 lines 1-5 discloses generating signal of the value); outputting (using 26) an output current to a 
However, Sloan discloses to provide (using 11) a low-impedance path in parallel with the load (claim 6 discloses low impedance based on a parallel combination). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have combined Edwards in view of Sloan in order to determine current based on the threshold.

Regarding claim 8, Edwards discloses wherein the threshold value is equal to the wetting current of the load (abstract discloses determining wetting diagnostic, therefore the threshold would be modified to equal the wetting to determine the current to the load).

Regarding claim 9, Edwards discloses wherein the load is a computer input (par 17 discloses being electric vehicle as a load). 

Regarding claim 10, Edwards discloses wherein the load is on-board electronic equipment (par 17 discloses being electric vehicle which has electronic equipment as a load). 

Regarding claim 11, Edwards discloses wherein the load is way-side electronic equipment (par 17 discloses being electric vehicle which has way-side electronic equipment as a load). 

Regarding claim 12, Edwards discloses wherein the control signal is indicative of an "ON" state (using controller 20 as an active state). 

Regarding claim 13, Edwards discloses wherein the control signal is indicative of an "OFF" state (using controller 20 as an inactive state). 

Regarding claim 14, Edwards discloses wherein the control circuit provides a low- impedance path by closing a switch across the load (closing transistor). 

Regarding claim 15, Edwards discloses wherein a method of controlling an input current (using circuitry of 10), the method comprising: providing variable power (using 34 as variable current) to a load (14); detecting, by a first current detector(38), an input current value of the input current (from 34) at a first input port (from 34 to 36) of a circuit (10); generating, by the first current detector, control signals (current) indicative of the input current value (par 31 lines 1-5 discloses generating signal of the value); when the input current value is above a threshold value (par 14 and par 33 discloses comparing against multiple thresholds. Therefore the input value has to be above), in response to a first control signal (from 20), outputting an output current to a load (14) and receiving the output current from the load (shown at 22 for also receiving output current); when the input current value is below a threshold value (pars 36-38 discloses 20 providing threshold level alert based on the threshold value).Edwards does not fully disclose to provide a low-impedance path in parallel with the load.
However, Sloan discloses to provide (using 11) a low-impedance path in parallel with the load (claim 6 discloses low impedance based on a parallel combination). It would have been 

Regarding claim 16, Edwards discloses wherein the threshold value is equal to the wetting current of the load (abstract discloses determining wetting diagnostic, therefore the threshold would be modified to equal the wetting to determine the current to the load).

Regarding claim 17, Edwards discloses wherein the load is a computer input (par 17 discloses being electric vehicle as a load). 

Regarding claim 18, Edwards discloses wherein the load is on-board electronic equipment (par 17 discloses being electric vehicle which has electronic equipment as a load). 

Regarding claim 19, Edwards discloses wherein the load is way-side electronic equipment (par 17 discloses being electric vehicle which has way-side electronic equipment as a load). 

Regarding claim 20, Edwards discloses wherein the control circuit provides a low- impedance path by closing a switch across the load (closing transistor). 

Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4, the prior art of record taken alone or in combination fail to teach or suggest circuit for controlling an input current, the circuit comprising: wherein the first resistor 

Regarding claim 5, the prior art of record taken alone or in combination fail to teach or suggest circuit for controlling an input current, the circuit comprising: wherein at least one of the first resistor or the second resistor are current limiting resistors in combination with the other limitations of the claim.

Regarding claim 6, the prior art of record taken alone or in combination fail to teach or suggest circuit for controlling an input current, the circuit comprising: wherein the second resistor connects the second current detector to the second input port of the circuit in combination with the other limitations of the claim.






Prior Art


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Bavois et al (USPGPub 20180024585): discloses a wetting current for sensors.

Hess et al (USPGPub 20160306375): discloses wetting current for low current resistance.

Edwards et al (USPGpub 20160282896): discloses wetting device with parallel loads and a controller device.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E HAWKINS whose telephone number is (571)272-2647. The examiner can normally be reached Monday-Friday 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC E HAWKINS/Primary Examiner, Art Unit 2868